DETAILED ACTION
Responsive to the Amendment filed April 28, 2021. Claims 1 and 6 were amended. Claims 1 and 5-7 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In the remarks, the Applicant argues with substance:
Argument A: The Applicant disagrees that the claims are not integrated into a practical application. It is respectfully submitted that the Examiner's analysis (as well as the PTAB decision) is based upon the fact that the claimed server is a generic computer. However, the claims as amended recite a special purpose computer. It is respectfully submitted that the recited server is a special purpose "server" uses the judicial exceptions in conjunction with a particular machine, namely, a fuel dispenser which includes a pump. The recited pump is a particular machine. In particular, the claims recite that the judicial exceptions are used to calculate a discounted retail gas price and turn on a pump. As such, it is respectfully submitted that this "practical application"... use(s) the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
In response, the Examiner respectfully disagrees. The claimed invention is not a technical improvement or solution to a technical problem and that the claimed invention merely uses the computers as a tool to perform the abstract idea, namely to calculate a discounted gas price and conduct the sales transaction. See, e.g., Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).

In sum, the claimed invention is directed to the concept conducting a transaction, more specifically, a prepaid commodity purchase system that enables a discounted commodity to be purchased for later delivery. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Argument B: It is also submitted that turning on a pump can hardly be labeled as 
"insignificant extra-solution activity." It is no more insignificant than controlling a mold, as set forth in Example 45, set forth in Appendix 1 to the October 2019 Update: Subject Matter Eligibility. In the case of Example 45, the "hypothetical" set forth in Example 45 is based upon a US Supreme Court case. Diamond v. Diehr, 450 US 175 (S. Ct. 1981). It is respectfully submitted that the US Patent Office is bound by Supreme Court precedent. 
In the Decision, the Board noted that the steps of reading data from a commodity card, saving POS data, and enabling a pump to dispense the calculated number of units are insignificant extra-solution activity and therefore the abstract idea recited in the claimed invention is not integrated into a practical application. (See Decision, pages 9-10). Regarding the claimed invention’s similarities to the Example 45, the Applicant is reminded that the examples are hypothetical and were drafted to show Interim Eligibility Guidance and are intended to be illustrative of the analysis only and should not be relied upon. See Section IIC of the May 4, 2016 Memo (https://www.uspto.gov/sites/default/files/documents/ieg-may-2016-memo.pdf). The memo further explains: “while some of the fact patterns draw from U.S. Supreme Court and U.S. Court of Appeals for the Federal Circuit decisions, the examples do not carry the weight of court decisions. Therefore, the examples should not be used as a basis for a subject matter eligibility rejection.” Nonetheless, the Examiner respectfully disagrees that the claimed invention is similar to example 45. Claim 2 and 3 of this example were found eligible as explained in the specification, because the claimed controller opens the mold and ejects the molded polyurethane at the time when the target percentage of cure is reached, the claimed controller avoids the technical problems associated with undercure and overcure, which would otherwise negatively affect the cured polyurethane’s strength and wear performance. The claim as a whole thus improves upon previous controllers used in this technical field of injection molding. The Applicant’s claimed invention is not a technical solution to a technical problem, let alone, a technical solution to technical problems that is similar to that noted in the example. Therefore the claimed invention is not similar to that in Example 45.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept conducting a transaction, more specifically, a prepaid commodity purchase system that enables a discounted commodity to be purchased for later 
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
1. In a system comprising a Point of Sale (POS) terminal, a storage medium for storing discounted wholesale price components at the time of purchase of a commodity card and undiscounted wholesale price components at the time of delivery and purchasers account data and a server, a method for operating said POS terminal that provides a discount on the retail price per gallon at the time of delivery, wherein said retail price per gallon is based on the undiscounted wholesale cost per gallon plus local fees plus local taxes per the method comprising the steps of: 
(a) enabling at least purchaser's account number data from said commodity card to be read (at said POS terminal); 
(b) (enabling said POS terminal to) transmit various data including at least a location of the POS terminal and a purchaser's account number and an undiscounted retail gas price at the POS terminal at a time of delivery to be stored in said storage medium;
(c) (said server programmed to receive said data from said POS terminal and said storage medium ) to automatically calculate a maximum number of units of gas that can be pumped at said POS terminal at a location where said POS terminal is located in response to said commodity card being read at said POS terminal by said server also programmed to calculate a discounted unit retail price at a time of delivery based upon the undiscounted retail gas price at the location of delivery minus an undiscounted wholesale price at the time of delivery plus a discounted wholesale unit price at the location of delivery at a discount set at the time of purchase of the commodity card and using the discounted unit retail price and the current cash balance of the commodity card in order to determine the maximum number of units that can be pumped based upon purchaser's current account balance; 
(d) automatically turning on a pump (under the control of said POS terminal) for said maximum number of units of said commodity determined in step (c) to allow gas to be pumped; and 


The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless it: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of conducting a transaction, more specifically, a prepaid commodity purchase system that enables a discounted commodity to be purchased for later delivery which is an abstract idea that falls into the certain methods of organizing human activity grouping for being a fundamental economic practice. (Prong one: YES, recites an abstract idea). 
The claim recites the additional elements of a POS terminal and a server. These additional elements are generic devices that are being used in their ordinary capacity. The use of these additional elements amount to generally linking the use of the judicial exception to a particular technological environment or field of use. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the Appellant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. (MPEP 2106.05(h)). 
The claim limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The Applicant’s specification does not provide any indication that the additional elements are anything other than a generic, off-the-shelf computer (see at least paragraphs [0047-0055]). 
In sum, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.
Claims 5-7 are also directed to abstract ideas as explained above. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 6 have been amended as follows:
Claim 1:
“(c) said server programmed to receive said data from said POS terminal and said storage medium to automatically calculate a maximum number of units of gas that can be pumped at said POS terminal at a location where said POS terminal is located in response to said commodity card being read at said POS terminal, by said server also programmed to calculate a discounted unit retail price at a time of delivery based upon the undiscounted retail gas price at the location of delivery minus an undiscounted wholesale price at the time of delivery plus a 
Claim 6:
“a server programmed to receive data from said POS terminals when said prepaid cash card coded with at least a purchaser's account number is received at a POS terminal for pumping gas…wherein said server is further programmed to calculate a discounted retail unit gas price at a location where the gas is being delivered based upon a unit retail gas price at the time of delivery minus the unit wholesale gasoline price at the time of delivery plus a discounted wholesale price at a discount set at a time of purchase of the prepaid gas card and calculate the maximum number of discounted units of gas that can be pumped based upon a current cash value of the purchaser's account”
	There appears to be no clear support for programming the server, let alone, programming the server to perform the claimed steps and therefore these new amendments are deemed new matter. Furthermore, it is unclear how the server would be “programmed”, by whom, or what steps are taken to program the server. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/Primary Examiner, Art Unit 3661